Citation Nr: 1633646	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  06-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including scars to the left eyebrow and nose, secondary to a service-connected disability.

2.  Entitlement to service connection for a left shoulder disability, secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent prior to August 29, 2005, in excess of 40 percent from August 29, 2005 to September 14, 2005, in excess of 20 percent from November 1, 2005 to August 24, 2006, and in excess of 40 percent from August 25, 2006, to September 20, 2007 and from  January 1, 2008, for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy prior to November 29, 2012 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2006, October 2006, and April 2008 by or on behalf of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The Board remanded this matter in March 2011 and again in October 2012, to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  In November 2013, the Board issued a decision granting a total disability rating based upon individual unemployability; denying entitlement to a rating in excess of 20 percent prior to August 29, 2005, in excess of 40 percent from August 29, 2005 to September 14, 2005, in excess of 20 percent from November 1, 2005 to August 24, 2006, and in excess of 40 percent from August 25, 2006, to September 20, 2007; and remanding the remaining claims on appeal.  The Veteran appealed the denial.  In August 2014, pursuant to a Joint Motion for Remand, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board decision with respect to the claim for entitlement to a rating in excess of 20 percent prior to August 29, 2005, in excess of 40 percent from August 29, 2005 to September 14, 2005, in excess of 20 percent from November 1, 2005 to August 24, 2006, and in excess of 40 percent from August 25, 2006, to September 20, 2007 and remanded the Veteran's claim for further action.

In January 2015, the Veteran appointed a new representative, identified on the title  page of this decision.  See January 2015 VA Form 21-22a.

The Veteran has requested and received multiple extension periods within which to submit additional evidence.  He submitted additional medical evidence in May 2016 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015). 

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and Veterans Benefits Management System (VBMS) efolders.

The issues of entitlement to service connection for residuals of a head injury and a left shoulder disability, and an increased rating for the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter, the Veteran withdrew his appeal. 

2.  In May 2016, prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter, the Veteran withdrew his appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 10 percent for left lower extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 10 percent for left lower extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015). 

According to the May 2016 Appellant's Brief, the Veteran withdrew his appeal as to the issues of entitlement to a rating in excess of 10 percent for bilateral extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter.  
Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding those claims and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to November 29, 2012 and in excess of 20 percent thereafter, is dismissed. 

The appeal concerning the issue of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy prior to November 29, 2012 and in excess of 30 percent thereafter, is dismissed. 


REMAND

Residuals of a head injury

Pursuant to the Board's November 2013 remand, the Veteran was afforded a VA examination in February and March 2014 to assist in determining whether any currently diagnosed residuals of a head injury were a result of the Veteran's back disability.  The February 2014 VA examiner determined that the Veteran did have characteristic prostrating attack of migraine headache pain, although she noted that the Veteran had not been officially diagnosed prior to that examination.  She further opined that the Veteran's facial scars and headaches were less likely than not incurred in, or caused by the claimed in-service injury, event, or illness and less likely than not related to falls that occurred after service or the service-connected back condition because there was no documentation of fall with facial injury that can link the scars to a specific fall and there is no documentation of head injury or resultant headaches.  Therefore, she noted that without documentation of headache evaluation or treatment, she could not relate them to the back condition.  However, the Board notes that the Veteran is competent to provide a history of headaches and the examiner cannot dismiss these contentions merely due to lack of documentation in the record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (the Veteran is competent to report on that of which he or she has personal knowledge).  In addition, no opinion was provided regarding aggravation.  In light of the above, the Board finds that an addendum opinion is warranted.  

Left shoulder

Pursuant to the Board's November 2013 remand, the Veteran was afforded a VA examination in January 2014 to assist in determining whether any currently diagnosed left shoulder disability was aggravated by the Veteran's service-connected disabilities.  The January 2014  VA examiner noted that the opinion remains the same as the December 2012 VA examination report and that the left shoulder injury was due to a fall when the Veteran slipped on ice in 1988 prior to the Veteran's back surgeries.  However, no opinion was provided regarding aggravation.  In light of the above, the Board finds that an addendum opinion is warranted.  

Low back disability

Regarding the issue of whether increased ratings are warranted for the Veteran's service-connected low back disability, the Joint Motion directed that the Board "provide an adequate reasons and bases for why there is not an exceptional or unusual disability picture."

While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The record establishes the Veteran experiences side effects of the narcotic pain medications prescribed for his low back disability.  The January 2008 and November 2012 VA examiners noted that the medication caused significant occupational impairment themselves and that the Veteran took the same narcotic medication throughout the pertinent time periods on appeal.  In this case, as noted in the Joint Motion Remand, the schedular rating criteria for spine disabilities do not contemplate cognitive impairment caused by narcotic pain medication prescribed for the pain caused by those disabilities.  This marked interference with employment due to symptoms not reasonably described by the rating criteria warrants extraschedular consideration for the Veteran's service-connected low back disability.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Then refer the case to the VA examiner who provided the February 2014 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for residuals of a head injury.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any residuals from head injury, to include scars and migraine headaches, are aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected back disability.  

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

3.  Refer the case to the VA examiner who provided the January 2014 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for a left shoulder disability.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's left shoulder disability is aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected low back disability.  

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

4.  Refer the issue of entitlement to a rating in excess of 20 percent prior to August 29, 2005, in excess of 40 percent from August 29, 2005 to September 14, 2005, in excess of 20 percent from November 1, 2005 to August 24, 2006, and in excess of 40 percent from August 25, 2006 to September 20, 2007 and from January 1, 2008, for a low back disability, to the Director of Compensation Service or Under Secretary for Benefits for extra-schedular consideration.

5.  After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


